Citation Nr: 1703002	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  16-24 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for Parkinson's disease was denied in an unappealed November 2010 rating decision.

2.  Evidence received since the November 2010 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran served at Udorn Royal Thai Air Force Base (RTAFB), where he is presumed to have been exposed to herbicide agents, and he subsequently manifested Parkinson's disease to a compensable degree.


CONCLUSIONS OF LAW

1.  The November 2010 rating decision that denied service connection for Parkinson's disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for Parkinson's disease have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
3.  The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As this decision is a full grant of the Veteran's desired prayer of relief, any failure on VA's part to notify and assist the Veteran is deemed harmless error.

New and Material Evidence

At issue is whether the Veteran has submitted new and material evidence to reopen a previously denied claim of entitlement to service connection for Parkinson's disease.  The Board has determined that new and material evidence sufficient to reopen the claim has been submitted.

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The RO originally denied the Veteran service connection for Parkinson's disease in November 2010.  The decision became final after the Veteran failed to submit additional evidence or file a notice of disagreement within one year of notification of the decision.  The Veteran subsequently filed a claim to reopen the issue.
 
Regardless of whether a RO determines whether new and material evidence has been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance, because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  

In a November 2010 rating decision, the RO denied the Veteran's claim, because the Veteran had not demonstrated herbicide exposure.  The Veteran subsequently submitted an affidavit indicating under oath that during a period of service he was stationed at Udorn RTAB, and that his duties often placed him in the vicinity of the perimeter fence where herbicides were often sprayed.  The Veteran also submitted a statement from a former service member corroborating his report.  This new evidence is deemed to be credible in the context of the claim for new and material evidence, because it is within the competency of the Veteran and his fellow former service member to report being in the vicinity of the perimeter fence.  Therefore, the evidence submitted since the last final denial is new and material and leads to a substantial likelihood that the Veteran can substantiate his claim.  Accordingly, the Veteran's claim for service connection for Parkinson's disease is reopened.

Service Connection

The Veteran testified under oath in an affidavit that he was exposed to herbicides while serving at the Udorn RTAFB.  Specifically, the Veteran explained how he came in contact with the perimeter of the air base.  The Board finds the Veteran's reports reliable and affords them great weight.  The Veteran's report is corroborated by a service treatment record which indicates that the Veteran sought treatment for an unrelated injury while serving at Udorn RTAFB, as well as by signed statement from a fellow service member corroborating the Veteran's reports.  The buddy explained specifically how the Veteran was on the perimeter with him for several hours to repair a disabled vehicle.  This is sufficient to place a reasonable fact finder in a state of equipoise, and, therefore, herbicide exposure is presumed.  

VA regulations provide that service connection may be presumed for certain diseases, including Parkinson's disease, if it is shown that a Veteran was exposed to herbicides during service.

In 2005, the Veteran was diagnosed with Parkinson's disease.  The minimum rating for Parkinson's disease is in excess of a minimal compensable rating.  38 C.F.R. § 4.124a, Diagnostic Code 8004.  Therefore, the Veteran manifested a disability associated with herbicide exposure that became compensable to at least a compensable degree at some point in time after herbicide exposure; 38 C.F.R. §§ 3.307, 3.309; and, accordingly, service connection is granted.


ORDER

Service connection for Parkinson's disease is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


